Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about December 20, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that appellant committed an act, which, if committed by an adult, would constitute the crime of unauthorized use of a vehicle in the third degree, and placed him with the Division for Youth, in a limited secure facility, for a period of 12 months, unanimously affirmed, without costs.
The court’s finding that appellant knew he lacked the owner’s consent to be in the car was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues concerning attempted flight were properly placed before the trier of fact and we find no reason to disturb its findings. Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.